Chief Justice Robertson,
delivered the opinion of the court.
This is a motion by Rubey against the sheriff of Scott, for a failure by his deputy to return a fieri facias endorsed for bank notes, in favor of Rubey within a month from the return day. The circuit court rendered judgment against the sheriff for the amount of the execution and current interest, and thirty peí darnagesin commonwealth paper. ° r r
The judgment is not warranted by law.
The sheriff is liable only for the amount of princiPa^ atld costs, and interest to the lime when his liability to the motion accrued, and thirty per cent, on that aggregate. And wcknow of no law which authorizes a jndgment hi such a case for commonwealth paper. If the officer had collected commonwealth notes, ajudgment for their juominal amount in kind, would iiave been Pr0Per> according to the act of 1827, on that subject, Bui for failing to return the execution, the sheriff rendered himself responsible for the value of its amount a£ ¡;le time he became liable, and thirty per cent, thereon, and no more.
Wherefore, the judgment is reversed, and the case remanded, in order that a judgment may be rendered according to this opinion, on proof of the value of commonwealth paper on the day when the sheriff’s liar' bility to the motion accrued.